Citation Nr: 1728829	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of disability compensation benefits, in the calculated amount of $391,911.20, was properly created.


WITNESSES AT HEARING ON APPEAL

Veteran and J.A.M., MD


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a hearing at the Regional Office in June 2009.  The hearing transcript is of record.

The Veteran and his physician testified at a video conference hearing before the undersigned in August 2011.  A transcript of the hearing is associated with the claims folder. 

The Veteran's claim was remanded in December 2011 and September 2014 and has been returned to the Board for further appellate review.  As will be discussed further, the Board finds that the AOJ did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In the September 2014 remand, the AOJ was instructed to schedule the Veteran for an examination, specifically with a VA psychiatrist, to determine whether it is at least as likely as not that the Veteran developed a psychiatric disability during his employment at the FDIC for which he was subsequently compensated with Worker's Compensation that was distinct from the psychiatric disability for which he is currently compensated.  The Board's specification of a psychiatrist was not based on a whim.  While an opinion was obtained in January 2016, the VA examiner was a psychologist not a psychiatrist as requested.  Given the complexity of the issue at hand, and the importance of having the precise question answered, the Veteran should be scheduled for a new examination with a VA psychiatrist for an opinion on the question posed.  Accordingly, the Board finds that remand is again necessary in order to be incompliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a VA psychiatrist as to whether it is at least as likely as not that the Veteran developed a psychiatric disability during his employment at the FDIC for which he was subsequently compensated with Worker's Compensation that was distinct from the psychiatric disability for which he is currently compensated.  The examiner must provide a rationale for any opinion offered and specifically cite to relevant evidence to include the medical evidence utilized by VA and by OWCP in deciding to grant the Veteran the benefits.

2.  Following the above, the AOJ must review the examination report to ensure that it complies with the Board's remand instructions.  If the examination report does not comply with those instructions, the AOJ must arrange for another VA examination which does comply. 

3.  Thereafter, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) which addresses all of the evidence added to the record since the SSOC issued in March 2011.  The SSOC must include the applicable legal criteria pertinent to this appeal, and the Veteran should be given the opportunity to respond before the claims folder is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

